Citation Nr: 0908223	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-24 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for injury residuals of 
the right lower extremity.

3.  Entitlement to service connection for shrapnel fragments 
in the abdomen and left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to July 
1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  This case was previously before the Board in June 2007 
and REMANDED for additional development and reajudication.  

Additional evidence was received in 2008 after the case had 
been certified to the Board by the RO.  Under 38 C.F.R. § 
20.1304, such evidence usually requires a return of the case 
to the RO for review, consideration, and preparation of a 
SSOC prior to a Board decision, unless there has been a 
waiver of such initial RO review.  The evidence in this 
instance consists of duplicate VA medical records dated from 
2005 to 2007, which were previously submitted and already of 
record at the time of the last SSOC.  The Veteran also 
submitted a lay statement which essentially duplicates and is 
cumulative of evidence and contentions already of record and 
thus does not preclude a decision by the Board at this time.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's complete service treatment records (STRs) 
are unavailable.

2.  He has a current diagnosis of PTSD, and medical providers 
have related the diagnosis to claimed in-service stressors.

3.  The evidentiary record does not establish that the 
Veteran was engaged in combat with the enemy.

4.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records, or other 
credible supporting evidence and he has not provided 
sufficient information for VA to attempt to independently 
corroborate any such in-service stressful experiences.

5.  The Veteran has not presented competent medical evidence 
of a nexus between any current right lower extremity 
disability and service.  

6.  The Veteran has not presented competent medical evidence 
of a nexus between any current shrapnel fragments in the 
abdomen and left thigh and service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  Right lower extremity injury residuals were not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  Shrapnel fragments in the abdomen and left thigh were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, the Veteran's complete STRs are not available 
for review, despite the RO's attempt to obtain them.  
Accordingly, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The Board notes that case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the Veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the STRs are unavailable, the appeal must be 
decided upon the evidence of record.  


1.  PTSD

To establish entitlement to service connection for PTSD, the 
record must contain the following: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); See 
also, Cohen v. Brown, 10 Vet. App. 128 (1997).

Under 38 C.F.R. § 3.304(f), the relevant criteria require 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  Specifically, the Court took notice of 
the change in criteria from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a 
non-combat Veteran, there must be credible evidence to 
support the Veteran's assertion that the stressful event 
occurred.  A medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

The Veteran contends that he developed PTSD as a result of 
combat experiences during World War II.  The current record 
contains evidence favorable to his claim in the form of a 
March 2004 VA PTSD screening.  At that time he presented with 
symptoms including avoidance of memories of the trauma, 
intrusive thoughts, nightmares, and problems with memory, 
concentration and intimacy.  The clinical assessment was 
PTSD.  Also, in a 2007 medical opinion a VA examiner noted 
treatment of the Veteran for the past 11 years for multiple 
medical problems, including PTSD, which he essentially 
concluded was caused by military service.  The Board would 
like to point out that both PTSD diagnoses are based upon a 
general reference to symptoms without specific discussion of 
the DSM-IV criteria, and without any indication that specific 
stressor history was reviewed as part of the basis for the 
diagnosis.  Nevertheless read in isolation, these opinions 
could be construed as supporting the Veteran's contention 
that he currently has PTSD.  

In various statements the Veteran has repeatedly described 
the stressful event of being pulled from a tank after 
explosion from enemy fire.  However, he has only provided 
non-specific information regarding the in-service event, 
indicating that he could not recollect many details.  He has 
also indicated that three other soldiers were present and 
identified them as "Simpson," "Hutton," and "DeWare."  
He also remembered being transferred by boxcar to a military 
hospital in Belgium.  On another occasion, during VA 
evaluation in November 2003, he mentioned that the three 
soldiers were killed in front of him.  

During a RO hearing in November 2005, the Veteran testified 
that he was assigned to the 2nd Infantry Division, 38th 
Regiment and sustained injuries in a tank explosion in France 
in June or July of 1945.  He testified that he could not 
recall much after the explosion, but vaguely remembered being 
pulled from the tank by fellow solider "Simpson".  At the 
time of the explosion the Veteran's unit was attempting to 
cross a river.  The Veteran testified that he was awarded a 
Purple Heart.  In a subsequent statement he provided 
different details, indicating that in late spring or early 
summer of 1945 his tank was hit by enemy fire in Lepzig, 
Germany, near the "Weser River."  

Here, the competent evidence does not show that the Veteran 
engaged in combat with an enemy force during World War II.  
His discharge and separation qualification (WD AGO Form 100) 
records, indicate that he served as a light truck driver with 
the 9th Infantry Regiment stationed at Fort Lewis, 
Washington, from January 1947 to July 1948.  He received no 
commendations or awards, such as the Combat Infantryman 
Badge, Purple Heart, or similar citation indicative of combat 
status, and there is no other objective evidence of record, 
which indicates that he engaged in combat.  

Since combat status has not been established, the Veteran's 
statements alone cannot constitute conclusive evidence of the 
occurrence of the in-service stressor; rather, corroborating 
evidence is needed.  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Unfortunately, 
the evidence offered by the Veteran to support his claimed 
stressor is too vague and lacking in detail to be subject to 
verification.  

In letters from the RO, dated in June 2007 and October 2007, 
the Veteran was asked to provide more details regarding his 
stressors including a specific three-month timeframe for any 
traumatic incident, the geographic location, and the unit he 
was assigned to at the time.  However, he was unable to 
furnish any additional evidence and without such information, 
VA cannot attempt to verify the events.  See 38 C.F.R. § 
3.159(c)(2)(i) (in the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).  
Nevertheless in 2008, the RO requested the morning and/or 
sick reports for the 9th Infantry Regiment from January 1945 
to July 1945.  The RO also requested the unit history and 
lessons learned from the 2nd Infantry Division, 38 Regiment 
for the same timeframe and verification of the soldiers 
identified by the Veteran, but there were no records found.  

Even so, the Veteran was provided a VA examination in 
September 2008.  However he proved to be a poor historian and 
was unable to provide any specific information about his 
military experience.  Following review of the claims file and 
evaluation of the Veteran, the examiner concluded that 
although it was likely that the Veteran experienced a 
traumatic event while in the military, without details of the 
event or its impact on his life a definitive diagnosis could 
not be made.  

While a diagnosis of PTSD is of record; this is based on a 
history provided by the Veteran, without independent 
verification and in the absence of a verified stressor, the 
diagnosis is not sufficient to support the claim.  The Board 
is not required to accept an unsubstantiated diagnosis that 
the alleged PTSD had its origins in the Veteran's military 
service.  See West v. Brown, 7 Vet. App. 70, 78 (1994).  
Here, a VA examiner in 2007 diagnosed PTSD as result of in-
service stressors based on his belief as to the Veteran's 
credibility regarding the alleged events.  However, the fact 
that this examiner may believe the Veteran's account does not 
serve to verify the occurrence of the in-service stressor.  
Because the claimed stressors have not been verified, the 
diagnosis of PTSD was based on a questionable history and may 
not be relied upon by the Board.  See West, 7 Vet. App. at 
78.  See also Moreau v. Brown, 9 Vet. App. 389 (1996) (a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors).

In making the above determination regarding the Veteran's 
purported in-service stressor, the Board is cognizant of the 
holding of Pentecost v. Principi, 16 Vet. App. 124 (2002), 
wherein the Court reversed the Board's denial of a claim for 
service connection for PTSD on the basis of an unconfirmed 
in-service stressor.  However, in Pentecost, the Veteran 
submitted evidence that his unit was subjected to rocket 
attacks.  The Court had previously pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the Veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The Veteran's claim herein may be 
distinguished from those in Pentecost and Suozzi, as he has 
submitted no independent evidence of the occurrence of the 
claimed in-service stressor.

In conclusion, the Board finds that the Veteran has not 
alleged an in-service stressor that is verified or verifiable 
based on the information given, so as to provide a basis for 
the diagnosis of PTSD.  Accordingly, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b).


2.  right leg injury residuals; shrapnel fragments in the 
abdomen and left thigh

The Veteran has asserted that he sustained trauma to his 
right leg and shrapnel fragments in his abdomen and left 
thigh during service.  However, he has provided no specific 
date for the onset of any disability, only that in 1945 he 
was treated at a military facility in Belgium, for injuries 
sustained during a tank explosion.  He has also reported that 
amputation of his right leg was recommended, but that he was 
discharged home without having the leg amputated.  Because 
the claims involve similar issues and evidence, and as 
similar legal principles apply, the Board will address them 
in a common discussion.  

As noted previously, the STRs are not currently of record, 
despite attempts by the RO to obtain them.  Certification of 
their unavailability was received from the National Personnel 
Records Center (NPRC) in January 2004.  The only STR 
available for review is a July 1948 separation examination 
report, which does not identify any injuries to the abdomen 
or lower extremities.  Surely, if the Veteran had in fact 
been hospitalized or treated for injuries sustained in a tank 
explosion, it defies credibility that they would not have 
been documented, or that the Veteran would not have reported 
them at separation three years later.  See Curry v. Brown, 
7 Vet. App. 59 (1994) (a Veteran's version of events from the 
past may be of limited credibility and probative value in the 
absence of medical records showing treatment for the claimed 
disorder).  Therefore, given that the 1948 separation 
examination noted no description of the type of injuries that 
the Veteran now details, the single STR does not 
affirmatively establish that a right leg injury or shrapnel 
fragments in the abdomen and left thigh had their onset 
during military service.  

After service discharge, the Veteran was initially treated 
for fracture of the right femur in June 1953, with at least 
three subsequent reinjuries during the 1980s, from motor 
vehicle and work-related accidents.  A December 1983 private 
medical opinion noted X-ray evidence of severe arthritic 
changes and joint space narrowing about the right knee.  
There are essentially no pertinent clinical records 
associated with the claims file until a December 1998 X-ray, 
which showed metallic fragments over the medial aspects of 
both thighs, but no accompanying complaints.  These records 
also show the Veteran underwent a right total knee 
arthroplasty in 1999.  In January 2004, he was evaluated for 
anterior left thigh pain, present for 5-6 years.  More 
recently in March 2005 a shrapnel fragment was removed during 
surgery for an aortobiiliac abdominal aortic aneurysm.  There 
is no indication that any of these conditions were related to 
the Veteran's service.  

With respect to the right leg, the absence of evidence of 
injury residuals at separation in 1948 or of persistent 
symptoms of a disability between separation from service 
along with the first evidence of it many years later 
constitutes negative evidence tending to disprove the 
assertion that the Veteran was disabled from any disease or 
injury during service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
These records do not show that any injury to the right leg 
was manifested prior to 1953, and reflect no reference to any 
current right leg disability as being related to military 
service.  

With respect to the claimed shrapnel fragments, in a 2007 
medical opinion a VA examiner noted treatment of the Veteran 
for the past 11 years for multiple medical problems, 
including residuals from shrapnel wounds to the left thigh 
and abdomen.  The examiner concluded that there was a 
reasonable (greater than 50 percent) probability that the 
diagnosed disorders were caused by military service.  The VA 
examiner did not, however, address the lack of documented 
complaints or findings at separation and did not account for 
the lengthy gap in the medical record from 1948 until the 
late 1990s.  

Pursuant to a June 2007 Board remand, the Veteran underwent 
VA examination in 2008, in order to determine the nature and 
extent of any shrapnel wounds and to obtain an opinion as to 
the etiology of any such wounds.  The examiner reviewed the 
claims file in its entirety, noting the missing STRs as well 
as discussion regarding whether or not the Veteran was 
awarded a Purple Heart.  The examiner then referred to the 
original discharge papers, dated over 50 years prior, which 
did not indicate any combat service at all.  The examiner 
also reported the Veteran's inability to provide details 
regarding the injuries resulting in metal fragments in his 
abdomen and leg.  

The Veteran reported that to the best of his knowledge the 
shrapnel in his left leg was the result of a tank explosion 
during service.  He reported having an abdominal scar for 
many years, but that he had no idea where the piece of 
shrapnel came from, only that it was discovered during recent 
abdominal surgery.  Examination of the left thigh revealed a 
single metallic fragment in the soft tissues near the medial 
aspect of the mid femoral shaft.  There was a scar on this 
thigh, but not over the area of the fragment.  X-ray findings 
showed degenerative changes in the hip joint and lumbar spine 
compatible with the Veteran's age.  Examination of the 
abdomen revealed no evidence of any pathology related to the 
superficial metal fragment and no current evidence of any 
metallic foreign bodies.  The clinical assessment was small 
metallic foreign body in the left medial thigh and prior 
abdominal fragment, both of unknown origin.  The examiner 
thereafter concluded that, based on the discharge papers, 
neither metallic fragment could be related to combat service, 
but rather were possibly related to the Veteran's multiple 
past traumas (i.e. multiple femur fractures).  

Upon careful consideration of the conflicting evidence in 
this case, the Board finds that the opinion expressed by the 
2008 VA examiner is more convincing and probative than the 
contrary opinion expressed by the VA examiner in 2007.  The 
2008 VA opinion is a detailed and reasoned response based 
upon a review and analysis of the entire record and refers to 
specific documents and medical history to support the 
conclusion reached.  Because the VA examiner reviewed the 
complete claims file (including the 1948 separation 
physical), he was able to fully consider and comment upon all 
the evidence currently of record in expressing his opinion.  

On the other hand, although the 2007 VA opinion tends to 
support the Veteran's contention, it is considerably weakened 
by the fact that there is no indication the physician 
reviewed any other relevant evidence in the claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  Therefore, this medical opinion, 
in context, is merely the recordation of the history as 
related by the Veteran, and does not represent a probative 
medical conclusion or opinion by the author.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).

We do recognize that such an opinion cannot be rejected 
solely because it is based upon history supplied by the 
claimant, but the critical question is whether it is credible 
in light of all the evidence.  The Board may reject a medical 
opinion that is based on facts provided by the Veteran which 
have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
Veteran which formed the basis for the opinion.  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject 
such statements of the Veteran if rebutted by the overall 
weight of the evidence).  

In this case, the 2007 VA opinion is contradicted by the 
overall evidence, particularly the 1948 separation report, 
compiled contemporaneously during the Veteran's military 
service.  When viewed against the background of that report, 
which is entirely negative for evidence of shrapnel wounds, 
the remaining medical evidence does not establish a nexus 
between the shrapnel discovered in the Veteran's abdomen and 
left thigh and service.  The Board finds no reason to doubt 
the accuracy of the 1948 separation report, which has been 
carefully reviewed.  Moreover, in light of the opining 
physician's reliance upon reported history of in-service 
events in the 1940's, without evidence or analysis of events 
at separation or in the years after service, it does not 
provide any more than a speculative nexus between service and 
the post-service discovery of the shrapnel fragments.  
Therefore, the 2007 medical opinion, while not discounted 
entirely, is entitled to minimal probative weight.  

In short, greater probative weight is placed on (1) the 
Veteran's July 1948 separation examination, which was 
negative for evidence of the claimed injuries to the right 
leg, abdomen or left thigh, (2) the post-service medical 
reports which are silent for any complaints or treatment for 
several years after his separation from service; and (3) the 
2008 VA medical opinion based on review of the claims file.  
Owens v. Brown, 7 Vet. App. 429 (1995) (opinions offered by 
examiners based on a review of all the evidence on file is 
considered to be an important factor in reaching an informed 
opinion).  

For the above reasons, the Board is of the opinion that it 
has fully discharged its obligation to evaluate and discuss 
all of the evidence that may be favorable to the Veteran as 
mandated by O'Hare, supra, and that case's progeny.  A 
preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Therefore, the appeal is 
denied.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in January 2004 and May 2004 that 
fully addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letters informed the 
Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  Although it is no longer required, the 
Veteran was also asked to submit evidence and/or information 
in his possession to the RO.  The RO also sent him letters in 
July 2005, and March 2006 informing him of the information 
required by Dingess, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The available in-
service and post-service treatment records are in the claims 
file and the RO obtained VA examinations where necessary.  
Although the Veteran was not specifically examined for the 
purpose of addressing his right leg injury residuals; given 
the facts of this case a VA examination is not required.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifesting during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A(d). 

There is no credible, competent evidence indicating that any 
current right leg disability may be associated with service.  
This conclusion is based on the fact that it was not until 
five years after service discharge that a right leg injury 
was documented and at that time it was not associated with 
his military service.  Thus, because the evidence of record 
is sufficient to make a decision on the claim, VA is not 
required to provide the Veteran with a medical examination 
absent a showing of a current disability and an indication of 
a causal connection between the claimed disability and 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to the claims has been obtained and 
associated with the claims file, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Service connection for PTSD is denied.

Service connection for residuals of a right leg injury is 
denied.

Service connection for shrapnel fragments in the abdomen and 
left thigh is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


